Citation Nr: 0523734	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  99-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial determination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1962 to 
June 1970 and from March 1971 to March 1974.  The veteran's 
decorations and medals include the Purple Heart Medal.

This matter arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which assigned a 10 percent disability 
evaluation for PTSD, after granting service connection for 
the same.  The veteran appealed the assigned rating.  
Thereafter, by a rating action dated in July 1999, the 10 
percent disability rating assigned for PTSD was increased to 
30 percent, effective from August 1998.  In a decision dated 
in December 2004, the disability rating assigned to the 
veteran's PTSD was increased to 50 percent, effective from 
August 1998.  

This matter was most recently remanded by the Board of 
Veterans' Appeals (Board) in November 2003 for the purpose of 
curing due process deficiencies.  In May 2005, the matter was 
returned for final appellate consideration.

The veteran testified at a hearing before a Veterans Law 
Judge in September 1999, and a transcript of the hearing is 
of record.  The veteran was advised in a June 27, 2005, 
letter that he was entitled to an additional hearing, as the 
Board no longer employed the Veterans Law Judge who conducted 
the September 1999 hearing.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2004).  He was told that he had 30 
days from the date of the letter to respond, and that, if no 
response was received, the Board would assume that he did not 
want an additional hearing.  To date, the Board has not 
received a response.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Prior to February 18, 2000, the symptoms of the veteran's 
PTSD did not result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

3.  Effective from February 18, 2000, symptoms of the 
veteran's PTSD nearly approximate total social and industrial 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
PTSD prior to February 18, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for a 100 percent rating for PTSD from 
February 18, 2000, are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in February 2004, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  The RO also explicitly asked 
the veteran to submit any information or evidence that he 
felt to be pertinent to the claim.  The veteran was further 
advised of the type of evidence necessary to grant his claim 
on appeal.  The February 2004 letter fully provided notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The February 1999 rating decision, July 1999 rating decision, 
September 1999 Statement of the Case, and Supplemental 
Statements of the Case (SSOCs) dated in May 2000, November 
2001, June 2002, and January 2005 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  The November 2001 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Records from the Atlanta Vet Center and the Decatur VA 
Medical Center (VAMC) have been obtained.  A report from R.H. 
Connell, Ph.D., has also been considered.  Based on a report 
that the veteran was receiving Social Security Administration 
(SSA) disability benefits, attempts were made to obtain 
medical records from the SSA.  In August 2000, the SSA 
reported that it did not have any records pertaining to the 
veteran.  The veteran was apprised of this negative 
development in the November 2001 SSOC.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The veteran was 
afforded VA examinations in September 1998 and April 2003 for 
the purpose of determining the nature and severity of his 
PTSD. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Such 
notice was impossible, as the original decision in this 
appeal was issued in February 1999.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 
February 2004 was not given prior to the first adjudication 
of the claim (February 1999), the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the January 2005 SSOC was provided 
to the veteran.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for PTSD originated 
from the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned to that disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently in receipt of a 50 percent 
disability evaluation for PTSD, which was made effective to 
the date he filed his claim for service connection in August 
1998.  The criteria for evaluating PTSD are found at 38 
C.F.R. Part 4, Diagnostic Code 9411 (2004).  A 50 percent 
rating may be assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2004).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Records and reports from the Atlanta Vet Center and Decatur 
VAMC have been considered.  Dated from September 1998 to 
October 2000, those records document the veteran's treatment 
for multiple health problems to include coronary artery 
disease, PTSD, and depression.  Records dated in September 
and November 1998 describe the veteran as being motivated and 
benefiting from clinical therapy.  A treatment note dated in 
September 1999 indicated that the veteran had been having 
problems with depression for several years, but that his 
symptoms had worsened since he suffered a myocardial 
infarction in 1998.  The veteran was described to have a 
lowered mood, lack of energy, and poor self-esteem.  There 
was no suicidal ideation.  The veteran did not receive 
psychiatric treatment between December 1999 and July 2000.  
On his return in August 2000, the veteran was described as 
having greatly decompensated.  His level of anxiety was 
described as "high."  He was also noted to have increased 
problems with nightmares, stress management, and sleeping.  
An October 2000 note indicated that the veteran's increased 
depression was due to his physical problems.  

Statements from the Atlanta Vet Center dated in April 1999 
and August 2000 indicate that the symptoms of the veteran's 
PTSD include sleep disturbances, panic attacks, nightmares, 
flashbacks, daily intrusive thoughts, and survivor's guilt.  
In the August 2000 statement, the veteran's counselor 
indicated that the veteran hiatus from weekly therapy was due 
his deteriorating physical condition.  He also opined that 
the veteran's PTSD prevented him from gainful employment.

A February 2000 mental status report from R.H. Connell, 
Ph.D., has also been considered.  At that time, the veteran 
reported that he had not worked since July 1999.  He said he 
had been employed as truck driver for the previous four 
years.  His wife reported that his unemployment had been 
triggered by heart problems.  The veteran reported that he 
had a heart attack in 1998 and was now tired most of the 
time.  When asked why he could no longer work, he responded: 
"I just get tired real easy".  The veteran stated that he 
has been for over 37 years.  He said he seldom went out, but 
that he did visit with family.  He described symptoms of 
intrusive memories, flashbacks, decreased motivation/energy, 
depression, and nightmares.  The veteran's grooming and dress 
were neat and appropriate.  He maintained good eye contact.  
No psychomotor retardation or excitement was noted.  He 
endorsed some auditory hallucinations.  He admitted to 
occasional suicidal thoughts.  He denied homicidal ideation.  
He was oriented to time, place, and person.  Recent and 
remote memories were intact.  There was no evidence of 
delusional thought.  The veteran demonstrated good insight 
and judgment.  His thought productivity was adequate and 
appropriate.  The impression was that the veteran's symptoms 
were compatible with a diagnosis of PTSD.  Further, as a 
result of these symptoms, his ability to tolerate the 
"hustle and bustle" associated with competitive employment 
was felt to be greatly compromised.  He was assigned a score 
of 50 on the GAF scale.

The Board has also considered the reports of VA examinations 
conducted in September 1998 and April 2003.  At his September 
1998 examination, the veteran described disturbed sleep, 
difficultly concentrating, an exaggerated startle response, 
nightmares, and depression.  He said all his symptoms became 
worse after suffering a severe heart attack in July 1998.  
The veteran was carefully dressed in shirt and slacks.  There 
were no unusual physical characteristics or mannerisms.  
Psychomotor activity was within normal limits.  Speech rate 
was normal in rate and quality.  His mood was described as 
mostly depressed, anxious, and frustrated.  His affect was 
restricted in range.  The veteran's thought process was tight 
and devoid of loose associations or flights of ideas.  No 
delusions were present.  He endorsed suicidal ideas about 10 
to 15 percent of the time.  No auditory or visual 
hallucinations were described.  He was oriented to person, 
place, and time.  Recent and remote memory was intact.  
Insight and judgment were fair.  The veteran was diagnosed as 
having PTSD.  He was assigned a score of 50 on the GAF scale.  

At his April 2003 VA examination, the veteran reported that 
he was no longer receiving psychiatric treatment.  He 
indicated that he was unable to continue his therapy due to 
heart problems.  He described himself as very emotional.  He 
said he cried easily.  He stated that he became irritated 
easily, and that he experienced intrusive memories and a 
startle reaction.  His wife said he stayed at home most the 
time and did very little around the house.  On mental status 
evaluation, the veteran appeared neatly dressed.  His speech 
was normal in rate and flow with no obscure speech patterns.  
His affect was restricted.  His mood was depressed and very 
anxious.  He admitted to fleeting thoughts of suicide but 
with no intent.  He denied homicidal ideation.  There was no 
evidence of delusions.  He had no obsessive or ritualistic 
behaviors.   Recent and remote memories were good.  The 
veteran was oriented times four.  With the exception of 
flashbacks, he denied auditory or visual hallucinations.  He 
described having anxiety spells.  The diagnosis was severe 
PTSD with major depressive disorder.  The veteran was 
assigned a score of 42 on the GAF scale.  In this regard, the 
examiner indicated that the veteran was unable to work due to 
his PTSD and his heart condition.

On review of the evidence the Board finds that the assignment 
of a disability rating in excess of 50 percent for PTSD prior 
to February 18, 2000, is not warranted.  The evidence does 
not show that the veteran's PTSD symptoms more closely 
approximated the criteria for the next higher rating, of 70 
percent.  There is simply no evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  On the contrary, the record shows that the 
veteran was married and enjoyed a good relationship with his 
family.  He was well oriented to time, place, person, spoke 
in a logical manner, and maintained his appearance and 
hygiene.  It was not shown that the veteran engaged in 
obsessional rituals or that his depression affected his 
ability to act independently.

Moreover, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD.  Further, as discussed above, there is no objective 
evidence of that the veteran's PTSD resulted in marked 
interference with employment prior to February 18, 2000.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.   See VAOPGCPREC 6-
96.

The February 18, 2000 psychological report refers to the 
veteran's own assessment that he could not work due to 
fatigue that seems to have started after his 1998 heart 
attack.  However, the examiner attributed the veteran's 
depression as a cause of the veteran's low energy level and 
lack of motivation and concluded that his PTSD "greatly 
compromised" his ability to work.  The August 2000 
counselor's report concluded that the veteran was 
unemployable due to his PTSD.  The April 2003 examination 
report assigned the veteran a GAF score of 42, which is 
indicative of serious impairment in social and occupational 
functioning, to include an inability to keep a job.  While 
the examination report concluded that the veteran's 
unemployability is the result of his PTSD and his non-
service-connected heart problem, it did not rebut the 
conclusion that PTSD itself resulted in a total social and 
industrial impairment.  While many of the symptoms necessary 
to support a higher rating have not been demonstrated, it is 
clear from the evidence that PTSD is largely implicated in 
the veteran's unemployability.  Resolving all doubt in the 
veteran's favor, the Board finds that the criteria for a 
total schedular rating are nearly approximated.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD for the period prior to February 18, 2000, 
is denied.

Entitlement to a 100 percent evaluation for PTSD for the 
period from February 18, 2000, is allowed, subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


